Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  In claim 20, lines 1, “15” should be “19” so as to provide proper antecedence to the recited limitations regarding the “stretch.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear in line 7 as to what “below” in line 7 refers (below the curve, below the value of one of the particular coordinates of the first point, or below the value of the other of the particular coordinates of the first point.  Claim 1 is also indefinite because it is not clear in line 9 as to what “above” in line 9 refers (above the curve, above the value of one of the particular 
Claims 2-8 are indefinite by virtue of their claim dependency upon indefinite claim 1.
Claim 9 is indefinite because it is not clear in line 8 as to what “below” in line 8 refers (below the curve, below the value of one of the particular coordinates of the first point, or below the value of the other of the particular coordinates of the first point.  Claim 9 is also indefinite because it is not clear in line 10 as to what “above” in line 10 refers (above the curve, above the value of one of the particular coordinates of the first point, or above the value of the other of the particular coordinates of the first point.  Claim 9 is also unclear as to whether the first portion recited in line 8 can be the same as or overlap the second portion recited in line 10 or whether the modification of each these portions can also affect the other portion.
Claims 10-14 are indefinite by virtue of their claim dependency upon indefinite claim 9.
Claim 15 is indefinite because it is not clear in line 12 as to what “below” in line 12 refers (below the curve, below the value of one of the particular coordinates of the first point, or below the value of the other of the particular coordinates of the first point.  Claim 15 is also indefinite because it is not clear in line 14 as to what “above” in line 14 refers (above the curve, above the value of one of the particular coordinates of the first point, or above the value of the other of the particular coordinates of the first point.  Claim 15 is also unclear as to whether the first portion recited in line 12 can be the same as or overlap the second portion recited in line 14 or whether the modification of each these portions can also affect the other portion.
Claims 16-20 are indefinite by virtue of their claim dependency upon indefinite claim 15.


Conclusion
The additional references made of record disclose methods and apparatus of interest related to tone mapping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878